DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/28/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 08/023/2021 have been fully considered but they are not persuasive to overcome Balbierz as prior art. Applicant argues (p. 9-10) that Balbierz does not determine ablated tissue. The previous claim language did not require determination of at least all three of the group of healthy tissue, tumorous tissue, and ablated tissue. Applicant has amended independent claims 16, 37, and 41 to clarify that the tissue determination includes ability to identify at least all three of the group of healthy tissue, tumorous tissue, and ablated tissue. The claim language and prior art were newly considered in view of this new claim language requirement. Upon further search and consideration, and with further review of Balbierz, Examiner has found that Balbierz teaches determination of the at least these three different tissue types as follows:
Healthy tissue (para. 0048 - identifying “healthy tissue”; para. 0067 – “healthy tissue”)
Tumorous tissue (paras. 0047 - “tumors”; para. 0067 – showing detecting precancerous tissue, cancerous tissue, and tumor; para. 0073 - showing detecting precancerous and cancerous tissues)
Ablated tissue (para. 0067 shows determining “injured tissue”, and paras. 0071-0072 explicitly show determining ablated tissue) 
Since Balbierz shows determining at least all of these three tissue types, Examiner disagrees with Applicant’s arguments (p. 9-10) and maintains Balbierz is relevant as prior art.
Applicant’s amendment to claim 38 overcomes the previous objection to claim 38. Said objection is presently withdrawn.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 16, 17, 20, and 31-36 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Balbierz et al (US 2002/0026127 A1, hereinafter “Balbierz”) (previously cited).
	Regarding claim 16, Balbierz shows a system comprising an ultrasound imaging device 19 (Figs. 1, 2, and 4, para. 0058-0059, wherein as described in the claim interpretation section above, Examiner interprets the ultrasound imaging device to be shown by the computer having a display, for monitoring and display of tissue reflectance determination) and an ablation needle 10 (para. 0064, wherein the apparatus 10 can be configured to be an ablation device, for ablation monitoring and mapping, wherein apparatus 10 further comprises “needles” 18, para. 0087, so the structure shown in considered to be an ablation needle); an ablation element (under the broadest reasonable interpretation, an ablation element is used for ablation means, so Examiner considers the needles 18, para. 0087, which are electrodes 18 for energy delivery, para. 0045, to show the recited ablation element) and at least one optical sensor configured to detect physiological information of tissue surrounding an ablation site (para. 0043, the sensors on the ablation needle comprising different sensor types for different sensing means, including optical; para. 0046, wherein the optical sensor comprises fiber optics for both illumination and imaging). Balbierz shows wherein the at least one sensor configured to detect physiological information measures a reflectance spectrum of light reflected by the tissue (para. 0050), wherein the measurement of reflectance spectrum of light reflected by the tissue indicates the tissue type (para. 0064-0065) at an ablation site to determine completed ablation (para. 0003, 0008, 0043) or incomplete ablation (para. 0027, 0043). Among the sensor types for different sensing means, Balbierz further shows using an acoustical sensor, including an ultrasound 
	Regarding claim 17, Balbierz shows that monitoring and discriminating tissue type shows that the at least one optical sensor acquires a plurality of measurement values of the reflectance spectrum of light by the tissue surrounding the ablation site to identify the tissue type, as discussed in the rejection of claim 16 above, and Balbierz shows wherein the sensors can be repositioned in different orientations (para. 0079) to map the topography of the tissue and display of 2D images of the tissue type (para. 0043-0044, 0065, 0074-0078). Balbierz shows generating these 2D images from acquired measurement values of the optical sensor(s) in 
	Regarding claim 20, Balbierz shows that the system is adapted for at least one of fluorescence detection (para. 0063).
Regarding claims 31-32, Balbierz shows wherein the at least one optical sensor comprises an optical fiber (para. 0046), and further comprising a light source and a light detector (para. 0046-0048) to perform the physiological assessment of tissue type as described above.
Regarding claims 33-36, see the rejection of claim 16 above, wherein Balbierz shows how the system assesses and displays tissue type, including healthy tissue, tumorous tissue, and incompletely ablated tissue, during an ablation procedure, in order to show completion or progress of an ablative procedure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claims 18-20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balbierz, as applied to the rejection of claim 17 above, and in further view of Lin et al (US 2006/0173359 A1, hereinafter “Lin”, previously cited).
Regarding claim 18, Balbierz shows the invention of claim 17 above. Balbierz shows that the mapping is topography mapping, which is mapping of 2D images. Lin teaches that it is known in the art of ablation and ultrasound imaging (Fig. 1; para. 0046, 0066) that when measuring a reflectance spectrum of light reflected by the tissue (para. 0048-0053) to detect physiological information of tissue (para. 0009), to use both 2D imaging (Figs. 4a-7b, 20a-24b), as well as 3D imaging that is composed of said 2D imaging expressed over time and different locations of optical sensor(s), Figs. 3a-3b, 18a-18b; para. 0066) to discriminate and display imaging of the tissue type (para. 0052, 0064, 0066). Balbierz and Lin are compatible in scope, wherein the imaging techniques shown are provided as means of determining tissue type for determining ablation needs. It would have been obvious to one having ordinary skill in the art at the time of invention to have modified Balbierz in view of Lin, to further generate 3D mapping from the acquired and generated 2D mapping, for the purpose of accurately identifying the tissue type during placement and use of the ablation needle, for accurate mapping/imaging of the tissue type. After the modification, the combination of Balbierz and Lin renders obvious using the optical sensor for 2D topography as acquired by the measurement values, and that the 2D images are used to further generate 3D imaging (wherein 3D imaging is 3D tomography, wherein it is diffuse optical tomography, as shown by diffuse reflectance 
Regarding claim 19, the combination of Balbierz and Lin renders obvious the use of multiple sensors for determining and mapping tissue type. Lin further teaches that the sensor (optical fiber, para. 0010) captures diffuse reflectance as generated by the light source (para. 0048-0051), for analysis by the ultrasound imaging device (para. 0052-0053). As discussed above, in the rejection of claim 18, the modification of Balbierz in view of Lin shows that the sensor is adapted to measure parameters of diffuse optical tomography (the 3D imaging as discussed above), in order to use the diffuse optics measurements for the 3D mapping (the 3D tomography).
Regarding claim 20, in the alternative to the rejection in view of Balbierz above, Lin alternatively teaches that the system is adapted for at least one of fluorescence detection (Abstract, para. 0048, 0079-0080) and diffuse optical tomography (as discussed above; Abstract, para. 0048-0052, 0079-0080). It would have been obvious to one having ordinary skill in the art at the time of invention that when modifying Balbierz in view of Lin to include means of tomography, or 3D imaging, to include Lin’s features of diffuse optical tomography, to use the diffuse optical measurements for 3D imaging of said measurements.

Claims 29-30 and 37-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Balbierz, as applied to the rejection of claim 16 above.
Regarding claims 29-30, Balbierz shows that the system comprises a plurality of sensors, including different sensor types, including different types of optic sensors as well (para. 0046-St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. It would have been further obvious to have positioned the optical sensors for the most beneficial assessment of the tissue type, including disposing at least one optical sensor on a first side of the ablation element along the elongated body and disposing at least one other optical sensor on a second opposing side, for the purpose of providing additional points of contact with the tissue site for additional means of physiological assessment of the tissue.
Regarding claims 37 and 41-42, see the combined rejection of claims 17 and 29-30 above, which render obvious the features of claims 37 and 41-42, comprising the claimed features of a plurality of optical sensors for measuring reflectance of light by the tissue at the ablation site to assess for the tissue type and displaying the tissue at the ablation site.
Regarding claims 38-39, as previously discussed, Balbierz teaches using a plurality of sensors (including a plurality of optical sensors, after the modification above), for determination of a plurality of tissue types at an ablative site, in order to map and determine completion or progress of an ablation procedure. As modified above to include different optical sensors and positioning them for optimal means of tissue assessment, Balbierz renders obvious the feature of using different sensors for the purpose of measuring for different tissue sites and 
Regarding claim 40, Balbierz shows determining complete ablation of tissue (para. 0043, 0080) based on the physiological assessment of tissue type, above. Balbierz shows controlling the energy delivered based on feedback at the ablation site (para. 0098) to prevent unwanted tissue damage (para. 0097-0099). Balbierz shows endpoint determination to end the ablation process (para. 0108). Balbierz therefore shows that the controller is configured to stop energy supply to the ablation element when the endpoint determination has been determined.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH K SO whose telephone number is (571)270-7405. The examiner can normally be reached Monday to Friday, 8AM to 5PM PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ELIZABETH K SO/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792